Exhibit 10.01

 

 

 

$500,000,000

364-DAY TERM LOAN AGREEMENT

dated as of December 3, 2019

among

XCEL ENERGY INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

and

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

as Administrative Agent

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

MIZUHO BANK, LTD., and

TD SECURITIES (USA) LLC

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

         Page   SECTION 1. DEFINITIONS      1  

Section 1.1

  Defined Terms      1  

Section 1.2

  Other Definitional Provisions      18  

Section 1.3

  Divisions      19  

Section 1.4

  Interest Rates; LIBOR Notification      19   SECTION 2. AMOUNT AND TERMS OF
THE LOANS      19  

Section 2.1

  The Loans      19  

Section 2.2

  Procedure for Borrowing      19  

Section 2.3

  Fees      20  

Section 2.4

  Termination or Reduction of Commitments      20  

Section 2.5

  Repayments and Prepayments      20  

Section 2.6

  Conversion and Continuation Options      21  

Section 2.7

  Limitations on Eurodollar Tranches      21  

Section 2.8

  Interest Rates and Payment Dates      21  

Section 2.9

  Computation of Interest and Fees      22  

Section 2.10

  Inability to Determine Interest Rate      22  

Section 2.11

  Pro Rata Treatment and Payments      23  

Section 2.12

  Requirements of Law      24  

Section 2.13

  Taxes      26  

Section 2.14

  Indemnity      28  

Section 2.15

  Change of Lending Office      28  

Section 2.16

  Replacement of Lenders      28  

Section 2.17

  Recommitment      29  

Section 2.18

  Defaulting Lenders      30   SECTION 3. [RESERVED]      30   SECTION 4.
REPRESENTATIONS AND WARRANTIES      30  

Section 4.1

  Financial Condition      30  

Section 4.2

  No Change      31  

Section 4.3

  Existence      31  

Section 4.4

  Power; Authorization; Enforceable Obligations      31  

Section 4.5

  No Legal Bar      31  

Section 4.6

  Litigation      31  

Section 4.7

  Taxes      32  

Section 4.8

  Federal Regulations      32  

Section 4.9

  ERISA      32  

Section 4.10

  Approvals, Authorization, Notice      32  

Section 4.11

  Investment Company Act; Other Regulations      32  

 

i



--------------------------------------------------------------------------------

Section 4.12

  Use of Proceeds      32  

Section 4.13

  Anti-Corruption Laws and Sanctions      32  

Section 4.14

  Beneficial Ownership Certification      33   SECTION 5. CONDITIONS PRECEDENT
     33  

Section 5.1

  Conditions to Initial Loans      33  

Section 5.2

  Conditions to All Loans      34   SECTION 6. AFFIRMATIVE COVENANTS      34  

Section 6.1

  Financial Statements      34  

Section 6.2

  Certificates; Other Information      35  

Section 6.3

  Payment of Obligations and Taxes      35  

Section 6.4

  Maintenance of Existence; Compliance      36  

Section 6.5

  Maintenance of Property; Insurance      36  

Section 6.6

  Inspection of Property; Books and Records; Discussions      36  

Section 6.7

  Notices      36  

Section 6.8

  Ownership of Significant Subsidiaries      37  

Section 6.9

  Scope of Business      37  

Section 6.10

  Significant Subsidiaries      37  

Section 6.11

  Compliance with Certain Laws      37   SECTION 7. NEGATIVE COVENANTS      37  

Section 7.1

  Ratio of Funded Debt to Total Capital      37  

Section 7.2

  Liens      38  

Section 7.3

  Fundamental Changes      38  

Section 7.4

  Disposition of Property      38  

Section 7.5

  Clauses Restricting Subsidiary Distributions      38  

Section 7.6

  Use of Proceeds      38   SECTION 8. EVENTS OF DEFAULT      39   SECTION 9.
THE AGENTS      41  

Section 9.1

  Appointment      41  

Section 9.2

  Delegation of Duties      41  

Section 9.3

  Exculpatory Provisions      41  

Section 9.4

  Reliance by Administrative Agent      41  

Section 9.5

  Notice of Default      42  

Section 9.6

  Non-Reliance on Agents and Other Lenders      42  

Section 9.7

  Indemnification      42  

Section 9.8

  Agent in Its Individual Capacity      43  

Section 9.9

  Successor Administrative Agent      43  

 

ii



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS      43  

Section 10.1

  Amendments and Waivers      43  

Section 10.2

  Notices      44  

Section 10.3

  No Waiver; Cumulative Remedies      45  

Section 10.4

  Survival of Representations and Warranties      45  

Section 10.5

  Payment of Expenses and Taxes      45  

Section 10.6

  Successors and Assigns; Participations and Assignments      46  

Section 10.7

  Adjustments; Set-off      49  

Section 10.8

  Counterparts      50  

Section 10.9

  Severability      50  

Section 10.10

  Integration      50  

Section 10.11

  GOVERNING LAW      50  

Section 10.12

  Submission To Jurisdiction; Waivers      50  

Section 10.13

  Acknowledgements      51  

Section 10.14

  Confidentiality      51  

Section 10.15

  WAIVERS OF JURY TRIAL      51  

Section 10.16

  [Reserved.]      51  

Section 10.17

  USA Patriot Act Notice      52  

Section 10.18

  No Fiduciary Duty      52  

Section 10.19

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      52  

Section 10.20

  [Reserved]      52  

Section 10.21

  Certain ERISA Matters      52  

 

SCHEDULES: 1.1    Commitments 4.1    Financial Condition 4.2    No Change 7.2   
Existing Liens EXHIBITS: A    Form of Closing Certificate B    Form of
Assignment and Assumption C    Form of Exemption Certificate D    Form of
Recommitment Request E    Form of Recommitment Notice

 

iii



--------------------------------------------------------------------------------

364-DAY TERM LOAN AGREEMENT (this “Agreement”), dated as of December 3, 2019,
among XCEL ENERGY INC., a Minnesota corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), and CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK
BRANCH, as administrative agent.

RECITALS

The Borrower has requested that the Lenders extend credit to it in the form of
an initial term loan in an aggregate principal amount of $500,000,000.

The Lenders are willing to extend such credit on the terms and subject to the
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:

SECTION 1.

DEFINITIONS

Section 1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“15% Subsidiary”: each current or subsequently acquired Subsidiary (other than
Existing Utility Subsidiaries) the total assets of which equal or exceed 15% of
the consolidated total assets of the Borrower and its Subsidiaries.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the NYFRB Rate in effect on such day plus 1/2 of 1% and (c) the Eurodollar
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Eurodollar Rate for any day shall be based on
the rate appearing on LIBOR01 or LIBOR02 of the Reuters screen (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day. Any change in the ABR due to a change in the Prime Rate, the
NYFRB Rate or the Eurodollar Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the NYFRB Rate
or the Eurodollar Rate, respectively. For the avoidance of doubt, if the ABR as
determined pursuant to the foregoing would be less than 1.00%, such rate shall
be deemed to be 1.00% for purposes of this Agreement. If the ABR is being used
as an alternate rate of interest pursuant to Section 2.10, then the ABR shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Administrative Agent”: Canadian Imperial Bank of Commerce, New York Branch, as
the administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by, or is under common Control with, such Person.

“Agents”: the collective reference to Administrative Agent and the Joint Lead
Arrangers and the Joint Bookrunners.

 

1



--------------------------------------------------------------------------------

“Agreement”: as defined in the preamble hereto.

“Anti-Corruption Laws”: means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Margin”: a rate per annum equal to (i) for Eurodollar Loans, 0.50%
and (ii) for ABR Loans, 0.00%.

“Applicable Percentage”: means, with respect to any Lender, the percentage of
the total Commitments represented by such Lender’s Commitment; provided that, to
the extent provided in Section 2.18, when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

“Approved Cost Recovery Bonds”: securities, however denominated, that are issued
by the Borrower or any consolidated Subsidiary of the Borrower (or any
instrumentality statutorily authorized for such purpose (whether or not a
Subsidiary of the Borrower)), which securities are (i) issued under and in
accordance with applicable State public utility law (and expressly approved by
the applicable State public utility commission) with respect to the recovery of
designated costs or expenditures (including through applicable State public
utility commission order for financing) with respect to regulated assets or
regulatory assets authorized by the applicable State public utility commission,
(ii) under which recourse is limited to assets that are rights to collect
designated charges authorized by applicable law to be invoiced to customers of
the Borrower or such Subsidiary (together with ancillary related assets
customarily included therewith, collectively, “Designated Charges”) and that
are, in any event non-recourse to the Borrower and its Subsidiaries (other than
for failure to collect and pay over such Designated Charges and other customary
indemnities for such type of financings) and (iii) payable solely from
Designated Charges.

“Arranger Party”: Canadian Imperial Bank of Commerce, New York Branch, Mizuho
Bank, Ltd. and TD Securities (USA) LLC, and any of their Affiliates.

“ASC”: The Financial Accounting Standards Board Accounting Standards
Codification.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit B.

“Bail-In Action”: means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Event”: means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder (excluding any
conversions or continuations of any Loan).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Change in Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of Voting Stock representing more than 30% of the aggregate
ordinary voting power represented by the issued and outstanding Voting Stock of
the Borrower; or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(i) nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated.

“CIBC”: Canadian Imperial Bank of Commerce, New York Branch.

“Closing Date”: December 3, 2019.

 

3



--------------------------------------------------------------------------------

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Lender, the obligation of such Lender to make Loans in
an aggregate principal not to exceed the amount set forth under the heading
“Commitment” opposite such Lender’s name on Schedule 1.1 or in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be reduced pursuant to Section 2.4 and otherwise changed from time to time
pursuant to the terms hereof.

“Commodity Swap Agreement”: any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, commodities.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Credit Party”: means the Administrative Agent and any Lender.

“Cut-Off Time”: as defined in Section 2.6(a).

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: means any Lender that, as reasonably determined by the
Administrative Agent, (a) has failed, within three Business Days of the date
required to be funded or paid, to (i) fund any portion of its Loans or (ii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after a written request by
the Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Designated Charges”: as defined in the definition of “Approved Cost Recovery
Bonds”.

 

4



--------------------------------------------------------------------------------

“Designated Significant Subsidiary”: any Significant Subsidiary designated as
such by the Borrower in accordance with Section 6.10, so long as such
designation shall not have been revoked pursuant to Section 6.10.

“Disclosure Materials” means, collectively, (i) the Annual Reports on Form 10-K
of the Borrower and each of its Existing Utility Subsidiaries for the fiscal
year ended December 31, 2018, (ii) the Quarterly Report on Form 10-Q of each of
the Borrower and its Existing Utility Subsidiaries for the fiscal quarter ended
on September 30, 2019 and (iii) the Current Reports on Form 8-K filed by each of
the Borrower and its Existing Utility Subsidiaries, in each case, after
September 30, 2019 but prior to the date hereof.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“EEA Financial Institution”: means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority”: means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.

“ERISA Event”: (a) any Reportable Event; (b) a determination that any Plan is in
“at risk” status (as defined in Section 430 of the Code or Section 303 of ERISA)
or receipt by the Borrower or any Commonly Controlled Entity from the PBGC or a
plan administrator of any notice that any Multiemployer Plan is in “critical” or
“endangered” status under Section 432 of the Code or Section 305 of ERISA;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its Commonly Controlled
Entities of any liability under Title IV of ERISA with respect to the
termination of any Plan or any other liability under Title IV of ERISA; (e) the
receipt by the Borrower or any Commonly Controlled Entity from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrower or any of its Commonly Controlled Entities of any liability with
respect to the withdrawal or partial withdrawal

 

5



--------------------------------------------------------------------------------

from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
Commonly Controlled Entity of any notice, or the receipt by any Multiemployer
Plan from the Borrower or any Commonly Controlled Entity of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, within the meaning of
Title IV of ERISA.

“EU Bail-In Legislation Schedule”: means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the London interbank offered rate as administered by ICE Benchmark
Administration1 (or any other Person that takes over the administration of such
rate for Dollars for a period equal to, and commencing on the first day of, such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or on any successor or substitute page of such page
providing rate quotations comparable to those currently provided, as determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on LIBOR01 or LIBOR02 of the Reuters screen (or any successor or
substitute page of such page), the “Eurodollar Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein. Notwithstanding
the foregoing, if the London interbank offered rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate (other than ABR Loans bearing interest at a rate determined
in accordance with clause (c) of the definition of ABR).

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

 

Eurodollar Base Rate

    1.00 - Eurocurrency Reserve Requirements  

 

1 

ICE Benchmark Administration Limited makes no warranty, express or implied,
either as to the results to be obtained from the use of the ICE LIBOR and/or the
figure at which ICE LIBOR stands at any particular time on any particular day or
otherwise. ICE Benchmark Administration Limited makes no express or implied
warranties or merchantibility or fitness for a particular purpose in respect of
use of ICE LIBOR.

 

6



--------------------------------------------------------------------------------

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Taxes”: as defined in Section 2.13(a).

“Existing 364-Day Term Loan Agreement” means the Amended and Restated 364-Day
Term Loan Agreement, dated as of December 4, 2018, among the Prior
Administrative Agent, the Lenders party thereto from time to time and the
Borrower.

“Existing Utility Subsidiary”: means Northern States Power Company, a Minnesota
corporation; NSPC-W; Southwestern Public Service Company, a New Mexico
corporation; and Public Service Company of Colorado, a Colorado corporation.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
implementing the foregoing, and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such sections of the
Code.

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Fee Letters” means (a) that certain Fee Letter, dated as of December 3, 2019,
among the Borrower, CIBC and the Administrative Agent, (b) that certain Fee
Letter, dated as of December 3, 2019, between the Borrower and Mizuho Bank, Ltd.
and (c) that certain Fee Letter, dated as of December 3, 2019, between the
Borrower and, TD Securities (USA) LLC and TD Bank, N.A.

“FERC”: the Federal Energy Regulatory Commission and any successor thereto.

“Finance Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Fitch”: Fitch, Inc. and any successor thereto.

 

7



--------------------------------------------------------------------------------

“Funded Debt”: of any Person at any date, without duplication, (i) all
indebtedness of such Person for borrowed money; (ii) the deferred and unpaid
balance of the purchase price owing by such Person on account of any assets or
services purchased (other than (x) trade payables and other accrued liabilities
incurred in the ordinary course of business that are not overdue by more than
180 days unless being contested in good faith and (y) the deferred or unpaid
purchase price for any solar facility (and related battery facility) project) if
such purchase price is (A) due more than nine months from the date of incurrence
of the obligation in respect thereof or (B) evidenced by a note or a similar
written instrument; (iii) all Finance Lease Obligations of such Person; (iv) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar written instruments; (v) any non-contingent obligation of such Person in
respect of letters of credit and bankers’ acceptances issued for the account of
such Person (other than such letters of credit, bankers’ acceptances and drafts
for the purchase price of assets or services to the extent such purchase price
is excluded from clause (ii) above); (vi) guaranty obligations of such Person
with respect to indebtedness for borrowed money of another Person (including
Affiliates); (vii) all Off-Balance Sheet Liabilities of such Person; and
(viii) all obligations of the kind referred to in clauses (i) through (vii)
above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation;
provided, however, that so long as such Person is not obligated under such
Funded Debt other than with respect to such Lien, such Funded Debt shall be
considered to be Funded Debt of such Person only to the extent of the lesser of
the value of (i) any limit in value of the Lien or (ii) the fair market value of
the property that is subject to any such Lien; provided, further, that in no
event shall any calculation of Funded Debt of the Borrower include deferred
taxes; provided, further, that there shall be excluded from “Funded Debt” an
aggregate principal amount of (i) Non-Recourse Debt (including asset
securitizations) and Approved Cost Recovery Bonds, (ii) Mandatorily Convertible
Securities, Trust Preferred Securities and Hybrid Equity Securities outstanding
as of the last day of the immediately preceding fiscal quarter for which
financial statements are available but, in the case of this clause (ii), only up
to an amount thereof equal to 15% of Total Capital as of such date, (iii) net
obligations under any Swap Agreement or Commodities Swap Agreement and
(iv) indebtedness arising solely from the application of ASC Topics 460
Guarantees, 810 Consolidation or Operating Lease Obligations arising from the
application of ASC Topic 842 Leases.

“Funding Office”: the office of the Administrative Agent specified in Section or
such other office as may be specified from time to time by the Administrative
Agent as its funding office by written notice to the Borrower and the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time; provided that in the event that any “Accounting
Change” (as defined below) shall occur and such change would otherwise result in
a change in the method of calculation of financial covenants, standards or terms
in this Agreement, then unless and until the Borrower, the Administrative Agent
and the Required Lenders mutually agree to adjustments to the terms hereof to
reflect any such Accounting Change, all financial covenants (including those
contained in Section 7.1), standards and terms in this Agreement shall continue
to be calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required or
permitted by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC and shall include the
adoption or implementation of International Financial Reporting Standards or
changes in lease accounting. Unless otherwise specifically addressed herein, in
the event of an Accounting Change the Administrative Agent, the Required Lenders
and the Borrower shall negotiate the adjustments referred to in the proviso to
the first sentence of this definition in good faith.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

8



--------------------------------------------------------------------------------

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, in any case, any obligation
of the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Hybrid Equity Securities”: any securities issued by the Borrower, any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that meet
the following criteria: (i) such securities have been accorded, and as of the
date of determination continue to be accorded, “equity” credit (however
denominated) by S&P, Moody’s, and Fitch and (ii) such securities require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case, prior to the date that is 91 days after the Maturity Date. As used in this
definition, “mandatory redemption” shall include conversion of a security into
common stock of the Borrower, any Subsidiary or a financing vehicle of the
Borrower or any Subsidiary.

“IBA”: as defined in Section 1.4.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables or liabilities incurred in the ordinary course of such
Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Finance Lease Obligations of
such Person, (f) all non-contingent obligations of such Person in respect of
acceptances, letters of credit, surety bonds or similar arrangements, (g) the
liquidation value of all mandatorily redeemable preferred Capital Stock of such
Person redeemable prior to the date that is 91 days after the Maturity Date,
(h) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (g) above, and (i) all obligations of
the kind referred to in clauses (a) through (h) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation; provided, however, that so long as such
Person is not obligated under such Indebtedness other than with respect to such
Lien, such Indebtedness shall be considered to be Indebtedness of such Person

 

9



--------------------------------------------------------------------------------

only to the extent of the lesser of the value of (i) any limit in value of the
Lien or (ii) the fair market value of the property that is subject to any such
Lien. The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor. Notwithstanding the foregoing, any indebtedness arising solely from
the application of ASC Topics 460 Guarantees, 810 Consolidation or Operating
Lease Obligations arising from the application of ASC Topic Leases shall not
constitute “Indebtedness”.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnities”: as defined in Section 10.5.

“Ineligible Persons”: as defined in Section 10.6(a).

“Initial Loans”: as defined in Section 2.1.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
Maturity Date of such Loan, (b) as to any Eurodollar Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period and (d) as to any Loan,
the date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing, continuation or conversion date, as the case may
be, with respect to such Eurodollar Loan and ending one, two or three months
(or, if available, six months), as selected by the Borrower in its notice of
borrowing, notice of continuation or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two or three months (or, if available, six months), as
selected (or deemed selected) by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Maturity Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

10



--------------------------------------------------------------------------------

“Joint Bookrunners”: Canadian Imperial Bank of Commerce, New York Branch, Mizuho
Bank, Ltd. and TD Securities (USA) LLC, in their capacities as joint
bookrunners.

“Joint Lead Arrangers”: Canadian Imperial Bank of Commerce, New York Branch,
Mizuho Bank, Ltd. and TD Securities (USA) LLC, in their capacities as joint lead
arrangers.

“Lenders”: as defined in the preamble hereto.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan Documents”: this Agreement, the Fee Letter, the Notes and any amendment,
waiver, supplement or other modification to any of the foregoing.

“Loans”: the Initial Loans and any other extension of credit under this
Agreement.

“Mandatorily Convertible Securities”: mandatorily convertible equity-linked
securities issued by the Borrower or any Subsidiary, so long as the terms of
such securities require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case prior to the date that is 91 days after
the Maturity Date.

“Material Adverse Effect”: any event, development or circumstance that has had
or could reasonably be expected to have a material adverse effect on (a) the
business, operations, property or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of any of this Agreement or any other Loan Document or the rights
and remedies of the Administrative Agent or the Lenders hereunder and
thereunder; it being agreed that the inability of the Borrower and/or any of its
Subsidiaries to issue commercial paper shall not be a consideration in
determining whether a Material Adverse Effect, a material adverse effect,
material adverse change or other similar event or occurrence has occurred.

“Material Indebtedness”: (a) Indebtedness (other than the Loans, the principal
amount of any Non-Recourse Debt, the principal amount of any Approved Cost
Recovery Bonds, Swap Agreements and Commodity Swap Agreements), of any one or
more of the Borrower and its Significant Subsidiaries in an aggregate principal
amount exceeding $75,000,000 or (b) payment obligations in respect of one or
more Swap Agreements or Commodity Swap Agreements, of any one or more of the
Borrower and its Significant Subsidiaries in an aggregate principal amount
exceeding $75,000,000. For purposes of determining Material Indebtedness in
clause (b) above, the “principal amount” of the obligations of the Borrower or
any Significant Subsidiary in respect of any Swap Agreement or any Commodity
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Significant Subsidiary
would be required to pay if such Swap Agreement or Commodity Swap Agreement, as
applicable, were terminated at such time.

“Maturity Date”: December 1, 2020, as may be extended by Recommitting Lenders
pursuant to Section 2.17.

“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.

 

11



--------------------------------------------------------------------------------

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Non-Committing Lender”: as defined in Section 2.17(a).

“Non-Excluded Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Non-Recourse Debt”: Indebtedness (a) which does not constitute Indebtedness or
a Guarantee Obligation of the Borrower or any Significant Subsidiary, (b) as to
which neither the Borrower nor any Significant Subsidiary is a lender, (c) in
respect of which a default thereunder would not permit (whether upon notice,
lapse of time or both) any holder of any other Indebtedness of the Borrower or
any Significant Subsidiary to declare a default on such other Indebtedness or
cause the payment thereof to be accelerated or payable prior to its stated
maturity, and (d) as to which the lenders thereunder will not have any recourse
to the stock or assets of the Borrower or any Significant Subsidiary.

“Non-U.S. Lender”: as defined in Section 2.13(d).

“Notes”: the collective reference to any promissory note evidencing Loans under
this Agreement.

“NSPC-W”: Northern States Power Company, a Wisconsin corporation.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

“Off-Balance Sheet Liability”: of a Person, (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction of such
Person which is not a Finance Lease Obligation (other than by operation of the
last sentence of the definition of Finance Lease Obligation), and (iii) all
Synthetic Lease Obligations of such Person. The amount of liability under a Sale
and Leaseback Transaction of any Person shall be the amount that would be shown
as a liability on a balance sheet of such Person prepared in accordance with
GAAP if such lease or agreement were accounted for as a Finance Lease
Obligation.

 

12



--------------------------------------------------------------------------------

“Operating Lease Obligations”: as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as operating leases
on a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document other than
Excluded Taxes.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar Rate borrowings by U.S.-managed
banking offices of depository institutions, (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent”: means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant”: as defined in Section 10.6(c)(i).

“Participant Register”: as defined in Section 10.6(c)(iii).

“Patriot Act”: Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Lien”: (i) any Lien securing a tax, assessment or other governmental
charge or levy or the claim of a materialman, mechanic, carrier, warehouseman or
landlord for labor, materials, supplies or rentals incurred in the ordinary
course of business, but only if payment thereof shall not at the time be
required to be made in accordance with Section 6.3; (ii) any Lien on the
properties and assets of a Significant Subsidiary of the Borrower securing an
obligation owing to the Borrower or another Significant Subsidiary; (iii) any
Lien consisting of a deposit or pledge made in the ordinary course of business
in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance, social security or retirement benefits or
similar legislation; (iv) any Lien arising pursuant to an order of attachment,
distraint or similar legal process arising in connection with legal proceedings,
but only if no Event of Default exists in respect of such order; (v) any Lien
existing on (A) any property or asset of any Person at the time such Person
becomes a Subsidiary or (B) any property or asset at the time such property or
asset is acquired by the Borrower or a Subsidiary, but only, in the case of
either (A) or (B), if and so long as (1) such Lien was not created in
contemplation of such Person becoming a Subsidiary or such property or asset
being acquired, (2) such Lien is and will remain confined to the property or
asset subject to it at the time such Person becomes a Subsidiary or such
property or asset is acquired and to improvements thereafter erected on or
attached to such property or asset or any property or asset acquired in
substitution or replacement thereof and (3) such Lien secures only the
obligation secured thereby at the

 

13



--------------------------------------------------------------------------------

time such Person becomes a Subsidiary or such property or asset is acquired;
(vi) any Lien in existence on the Closing Date to the extent set forth on
Schedule 7.2, but only, in the case of such Lien, to the extent it secures an
obligation outstanding on the Closing Date to the extent set forth on such
Schedule; (vii) any Lien upon any real property, fixtures or equipment of the
Borrower securing Purchase Money Indebtedness, Finance Lease Obligations or
other Indebtedness incurred solely for the purpose of financing the acquisition,
construction, expansion or improvement (which improvements do not constitute
ordinary course repairs and are undertaken in a single or a series of related
transactions having a cost in excess of $25,000,000, in aggregate) thereof but
only if, in the case of each such Lien, (A) such Lien shall at all times be
confined solely to the property or asset the purchase price or construction,
expansion or improvement costs of which was financed through the incurrence of
such Purchase Money Indebtedness, Finance Lease Obligation or other Indebtedness
secured by such Lien and to improvements thereafter erected on or attached to
such property or asset or any property or asset acquired in substitution or
replacement thereof and (B) such Lien attaches to such property or asset
concurrently with or within 180 days after the acquisition, construction,
expansion or improvement thereof; (viii) deposits made in the ordinary course of
business to secure the performance of bids, trade contracts (other than
Indebtedness), operating leases, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
(ix) deposits securing liability to insurance carriers under insurance or
self-insurance arrangements; (x) easements, reservations, rights-of-way,
restrictions, rights arising under tenancies-in-common, rights of joint owners,
survey exceptions and other similar encumbrances as to real property which
customarily exist on properties of corporations engaged in similar activities
and similarly situated and which do not materially interfere with the conduct of
the business of the Borrower or any Significant Subsidiary conducted at the
property subject thereto; (xi) leases and subleases of property owned or leased
by the Borrower or any Significant Subsidiary not interfering with the ordinary
conduct of the business of the Borrower and the Significant Subsidiaries;
(xii) Liens securing obligations, neither assumed by the Borrower or any
Significant Subsidiary nor on account of which the Borrower or any Significant
Subsidiary customarily pays interest, upon real estate or under which any
Significant Subsidiary has a right-of-way, easement, franchise or other
servitude or of which any Significant Subsidiary is the lessee of the whole
thereof or any interest therein for the purpose of locating transmission and
distribution lines and related support structures, pipe lines, substations,
measuring stations, tanks, pumping or delivery equipment or similar equipment;
(xiii) Liens arising by virtue of any statutory or common law provision relating
to banker’s liens, rights of setoff or similar rights as to deposit accounts or
other funds maintained with a depository institution; (xiv) any Lien
constituting a renewal, extension or replacement of a Lien constituting a
Permitted Lien by virtue of clause (v), (vi), (vii) or (xvii) of this
definition, but only if (A) such Lien is limited to all or a part of the
property or asset that was subject to the Lien so renewed, extended or replaced
and to improvements thereafter erected on or attached to such property or asset
or any property or asset acquired in substitution or replacement thereof and
(B) the principal amount of the obligations secured by such Lien does not exceed
the principal amount of the obligations secured by the Lien so renewed, extended
or replaced; (xv) Liens on any property of any Significant Subsidiary securing
Indebtedness of such Significant Subsidiary; (xvi) (A) Liens on the assets of
any Significant Subsidiary created under or pursuant to any Indenture (as such
term is defined in any of the Subsidiary Credit Agreements) to which such
Significant Subsidiary is a party and (B) any other Liens on the assets of any
Significant Subsidiary in favor of any Person of a type permitted under any such
Indenture, as such Indenture exists on the date hereof, without regard to any
waiver, amendment, modification or restatement thereof, unless otherwise agreed
to by the Administrative Agent; (xvii) any Lien on any asset of any Person
existing at the time such Person is merged or consolidated with or into the
Borrower or any Significant Subsidiary and not created in contemplation thereof;
(xviii) with respect to NSPC-W, Liens arising under or pursuant to the Wisconsin
Wage Lien Statute, Chapter 109 of the Wisconsin Statutes & Annotations, or any
successor statute, in each case, as amended from time to time, (xix) any Liens
on applicable Designated Charges securing Approved Cost Recovery Bonds,
(xx) Liens representing the rights of lessors in and with respect to property
which the Borrower or any Subsidiary leases under a “true lease” and (xxi) Liens
not described in clauses (i) through (xx), inclusive, securing Indebtedness or
other liabilities or obligations of the Borrower and/or its Significant
Subsidiaries in an aggregate principal amount outstanding not to exceed 10% of
the consolidated net worth of the Borrower and its Subsidiaries at the time of
such incurrence.

 

14



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to by the Borrower or
a Commonly Controlled Entity, or with respect to which the Borrower, or a
Commonly Controlled Entity has or could reasonably be expected to have
liability, contingent or otherwise, under ERISA.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by CIBC as its prime rate in effect at its principal office in New York
City (the Prime Rate not being intended to be the lowest rate of interest
charged by CIBC in connection with extensions of credit to debtors).

“Prior Administrative Agent” means MUFG Bank, Ltd.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchase Money Indebtedness”: Indebtedness of the Borrower or any Significant
Subsidiary that is incurred to finance part or all of (but not more than) the
purchase price or cost of construction, expansion or improvement (which
improvements do not constitute ordinary course repairs and are undertaken in a
single or a series of related transactions having a cost in excess of
$25,000,000, in aggregate) of any tangible property; provided that such
Indebtedness is incurred within 180 days after such purchase.

“Recommitment Notice”: as defined in Section 2.17(a).

“Recommitment Request”: as defined in Section 2.17(a).

“Recommitment Request Response Date”: as defined in Section 2.17(a).

“Recommitting Lender”: as defined in Section 2.17(a).

“Register”: as defined in Section 10.6(b).

“Regulations”: of the Board, regulations (including without limitation
Regulations D, T, U and X) of the Board as in effect from time to time.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg.§4043.

“Required Lenders”: at any time, the holders of more than 50% of the sum of the
unfunded Commitments then in effect and the aggregate principal amount of Loans
then outstanding, in each case, at such time.

 

15



--------------------------------------------------------------------------------

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer or treasurer of the Borrower.

“S&P”: S&P Global Ratings or any successor thereto.

“Sale and Leaseback Transaction”: any arrangement, directly or indirectly, with
any Person whereby a seller or transferor shall sell or otherwise transfer any
real or personal property and concurrently therewith lease, or repurchase under
an extended purchase contract, conditional sales or other title retention
agreement, the same or substantially similar property.

“Sanctioned Country”: at any time, a country or territory which is itself the
target of any Sanctions.

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union or any European Union member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC”: the Securities and Exchange Commission and any successor thereto.

“Significant Subsidiary”: (a) any Existing Utility Subsidiary, (b) any 15%
Subsidiary and (c) any Designated Significant Subsidiary.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Credit Agreements” means those certain separate Third Amended and
Restated Credit Agreements, each dated as of June 7, 2019, among, inter alios,
each of the Existing Utility Subsidiaries and JPMorgan Chase Bank, N.A., as
Administrative Agent and the lenders party thereto from time to time.

 

16



--------------------------------------------------------------------------------

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more interest rates, currencies, equity or debt instruments
or securities, including indices relating thereto, or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Synthetic Lease Obligation”: the monetary obligation of a Person under (i) a
so- called synthetic or off-balance sheet or tax retention lease or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment). The amount of Synthetic Lease
Obligations of any Person under any such lease or agreement shall be the amount
which would be shown as a liability on a balance sheet of such Person prepared
in accordance with GAAP if such lease or agreement were accounted for as a
Finance Lease Obligation.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Capital”: the sum of (A) stockholder’s equity, which is the sum of common
stock, premium on common stock, retained earnings and preferred stock plus
(B) Funded Debt plus (C) to the extent not included in Funded Debt, Mandatorily
Convertible Securities, Trust Preferred Securities and Hybrid Equity Securities,
in each case as determined with respect to the Borrower and its Subsidiaries on
a consolidated basis in accordance with GAAP; provided that there shall be
excluded from the calculation of “Total Capital” any non- cash effects resulting
from the application of (i) ACS Topic 740 Income Taxes or (ii) ACS Topic 715
Compensation-Retirement Benefits.

“Transferee”: any Assignee or Participant.

“Trust Preferred Securities”: any preferred securities issued by a Trust
Preferred Securities Subsidiary, where such preferred securities have the
following characteristics:

(i) such Trust Preferred Securities Subsidiary lends substantially all of the
proceeds from the issuance of such preferred securities to the Borrower or a
wholly-owned direct or indirect Subsidiary of the Borrower in exchange for
subordinated debt issued by the Borrower or such wholly-owned direct or indirect
Subsidiary, respectively;

(ii) such preferred securities contain terms providing for the deferral of
interest payments corresponding to provisions providing for the deferral of
interest payments on the subordinated debt; and

(iii) the Borrower or a wholly-owned direct or indirect Subsidiary of the
Borrower (as the case may be) makes periodic interest payments on the
subordinated debt, which interest payments are in turn used by the Trust
Preferred Securities Subsidiary to make corresponding payments to the holders of
such preferred securities.

“Trust Preferred Securities Subsidiary”: any Delaware business trust (or similar
entity) (i) all of the common equity interest of which is owned (either directly
or indirectly through one or more Wholly Owned Subsidiaries of the Borrower) at
all times by the Borrower, (ii) that has been formed for the purpose of issuing
Trust Preferred Securities and (iii) substantially all of the assets of which
consist at all times solely of subordinated debt issued by the Borrower or a
wholly-owned direct or indirect Subsidiary of the Borrower (as the case may be)
and payments made from time to time on such subordinated debt.

 

17



--------------------------------------------------------------------------------

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Voting Stock”: Capital Stock issued by a corporation, or equivalent interests
in any other Person, the holders of which are ordinarily, in the absence of
contingencies, then entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even if the right so to vote has
been suspended by the happening of such contingency.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers”: means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to the Borrower not defined in Section 1.1 and accounting terms partly
defined in Section 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP, (ii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
(iii) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

18



--------------------------------------------------------------------------------

Section 1.3 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.

Section 1.4 Interest Rates; LIBOR Notification. The Eurodollar Base Rate is
derived from the London interbank offered rate, which is intended to represent
the rate at which contributing banks may obtain short-term borrowings from each
other in the London interbank market. In July 2017, the U.K. Financial Conduct
Authority announced that, after the end of 2021, it would no longer persuade or
compel contributing banks to make rate submissions to the ICE Benchmark
Administration (together with any successor to the ICE Benchmark Administrator,
the “IBA”) for purposes of the IBA setting the London interbank offered rate. As
a result, it is possible that commencing in 2022, the London interbank offered
rate may no longer be available or may no longer be deemed an appropriate
reference rate upon which to determine the interest rate on Eurodollar Loans. In
light of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate. In the event that the London
interbank offered rate is no longer available or in certain other circumstances
as set forth in Section 2.10(b) of this Agreement, such Section 2.10(b) provides
a mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the Borrower, pursuant to Section 2.10, in advance of any
change to the reference rate upon which the interest rate on Eurodollar Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “Eurodollar Base Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.10(b), will be
similar to, or produce the same value or economic equivalence of, the Eurodollar
Base Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

SECTION 2.

AMOUNT AND TERMS OF THE LOANS

Section 2.1 The Loans. Subject to the terms and conditions hereof, each Lender
severally agrees to make a term loan in Dollars (“Initial Loans”) to the
Borrower on the Closing Date in an aggregate principal amount not to exceed such
Lender’s Commitment. The Initial Loans may be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.6.

Section 2.2 Procedure for Borrowing. Each Loan shall be made upon irrevocable
notice (which notice must be received by the Administrative Agent prior to (a)
11:00 A.M., New York City time, three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans (or, with respect to any
Eurodollar Loans to be made on the Closing Date, such shorter time period as may
be agreed by the Administrative Agent) or (b) 11:00 A.M., New York City time, on
the requested Borrowing Date, in the case of ABR Loans), specifying (i) the
amount and Type of Loans to be borrowed, (ii) the requested Borrowing Date and
(iii) in the case of Eurodollar Loans, the respective lengths of the initial
Interest Period therefor. Each borrowing under the Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple
thereof (or if less, the then remaining unfunded Commitment) and (y) in the case
of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Upon

 

19



--------------------------------------------------------------------------------

receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Lender thereof. Each Lender will make the amount of its
Applicable Percentage of each borrowing available to the Administrative Agent
for the account of the Borrower at the Funding Office prior to 1:00 P.M., New
York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

Section 2.3 Fees. The Borrower agrees to pay to the Administrative Agent the
fees in the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

Section 2.4 Termination or Reduction of Commitments.

(a) Upon the funding of the Initial Loan on the Closing Date pursuant to
Section 2.1, the Commitments of each Lender shall be reduced by an amount equal
to the Initial Loan funded by such Lender.

(b) [Reserved].

(c) The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Commitments or, from time
to time, to reduce, in whole or in part, the amount of the Commitments, in each
case, without premium or penalty.

Section 2.5 Repayments and Prepayments.

(a) The Borrower hereby unconditionally promises to pay on the Maturity Date, to
the Administrative Agent for the account of each Lender, the then unpaid
principal amount of each Loan made by such Lender to the Borrower.

(b) The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty, upon irrevocable notice delivered
to the Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans, and no later than
11:00 A.M., New York City time, on the prepayment date, in the case of ABR
Loans, which notice shall specify the date and amount of prepayment and whether
the prepayment is of Eurodollar Loans or ABR Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.14. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid. Partial prepayments of Loans shall be in an aggregate principal amount
of $1,000,000 or a whole multiple thereof (it being agreed that the failure of
the Borrower to make any such voluntary prepayment on such date shall not result
in an Event of Default and that the sole remedy with respect to such failure
shall be the obligation to pay any amounts which may become owing as a result of
such failure pursuant to Section 2.14).

 

20



--------------------------------------------------------------------------------

Section 2.6 Conversion and Continuation Options. (a) The Borrower may elect from
time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (the “Cut-Off Time”), provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 11:00 A.M., New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Administrative Agent or the Required Lenders have
determined in its or their sole discretion not to permit such conversions. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if by the Cut-Off Time with respect to any Interest
Period for any Eurodollar Loan which is then ending, the Borrower shall have
failed to give notice of continuation or notice of the conversion of such
Eurodollar Loan to an ABR Loan as described in Section 2.6(a) above, the
Borrower shall be deemed to have elected to continue such Loan as a Eurodollar
Loan for an Interest Period equal to one month. Notwithstanding the foregoing,
if any continuation of any Loans as Eurodollar Loans is not permitted pursuant
to the first proviso in this Section 2.6(b) such Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period.
Upon receipt of any such notice (or deemed election) the Administrative Agent
shall promptly notify each Lender thereof.

Section 2.7 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than four Eurodollar Tranches shall
be outstanding at any one time.

Section 2.8 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin with respect to Eurodollar Loans.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin with respect to ABR Loans.

(c) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise (as
determined after giving effect to any grace periods applicable to the payment
thereof)), all outstanding Loans (whether or not overdue) shall bear interest at
a rate per annum equal to the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% and (ii) if all or
a portion of any interest, fees or other amounts payable on any Loan or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise (as determined
after giving effect to any grace periods applicable to the payment thereof)),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus 2%, in each case, with respect to clauses
(i) and (ii) above, from the date of such non-payment until such amount is paid
in full (as well after as before judgment).

 

21



--------------------------------------------------------------------------------

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

Section 2.9 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.8(a).

Section 2.10 Inability to Determine Interest Rate.

(a) If prior to the first day of any Interest Period, the Administrative Agent
shall give telecopy or telephonic notice thereof to the Borrower and the Lenders
that:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate (including because the screen rate used by the
Administrative Agent pursuant to the definition of “Eurodollar Base Rate” is not
available or published on a current basis) for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, then (x) any Eurodollar Loans
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any Loans that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the screen rate used by the
Administrative Agent pursuant to the definition of “Eurodollar Base Rate” has
made a public statement that the administrator of such screen rate is insolvent
(and there is no successor administrator that will continue publication of such
screen rate), (x) the administrator of the screen rate used by the
Administrative Agent pursuant to the definition of “Eurodollar Base Rate” has
made a public statement identifying a specific date after which

 

22



--------------------------------------------------------------------------------

such screen rate will permanently or indefinitely cease to be published by it
(and there is no successor administrator that will continue publication of such
screen rate), (y) the supervisor for the administrator of the screen rate used
by the Administrative Agent pursuant to the definition of “Eurodollar Base Rate”
has made a public statement identifying a specific date after which such screen
rate will permanently or indefinitely cease to be published or (z) the
supervisor for the administrator of the screen rate used by the Administrative
Agent pursuant to the definition of “Eurodollar Base Rate” or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which such screen rate may no longer
be used for determining interest rates for loans, then the Administrative Agent
and the Borrower shall endeavor to establish an alternate rate of interest to
the Eurodollar Base Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 10.1, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii)(w), clause (ii)(x) or
clause (ii)(y) of the first sentence of this Section 2.10(b), only to the extent
the screen rate used by the Administrative Agent pursuant to the definition of
“Eurodollar Base Rate” for such Interest Period is not available or published at
such time on a current basis), (x) any election by the Borrower to convert any
ABR Loans to Eurodollar Loans pursuant to Section 2.6(a) or continuation of any
Eurodollar Loan as such pursuant to Section 2.6(b) shall be ineffective and
(y) any request by the Borrower for a Eurodollar Loan pursuant to Section 2.2
shall be made as an ABR Loan.

Section 2.11 Pro Rata Treatment and Payments. (a) Except as otherwise expressly
provided herein, each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Commitments of the Lenders shall be made pro rata according to the
respective Applicable Percentages of the Lenders.

(b) Except as otherwise expressly provided herein, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Loans then held by the Lenders.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

23



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to such Loans, on
demand, from the Borrower. Nothing herein shall be deemed to limit the rights of
the Borrower against such Lender.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant 2.11(d), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent to satisfy such Lender’s obligations to it
under such Section until all such unsatisfied obligations are fully paid, and/or
(ii) so long as such Lender is a Defaulting Lender, hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

Section 2.12 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except, in each case,
for Excluded Taxes, Non-Excluded Taxes covered by Section 2.13 and changes in
the rate of tax on the overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(iii) shall impose on such Lender any other condition;

 

24



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans hereunder or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall pay such Lender, reasonably promptly after its demand, any additional
amounts necessary to compensate such Lender for such increased cost or reduced
amount receivable. If any Lender becomes entitled to claim any additional
amounts pursuant to this paragraph, it shall promptly notify the Borrower (with
a copy to the Administrative Agent) of the event by reason of which it has
become so entitled, setting forth in reasonable detail the calculations upon
which such Lender determined such amounts. For purposes of this clause (a) and
clause (b) below, (A) the Dodd- Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives in connection therewith
are deemed to have gone into effect and been adopted on the later of the actual
effective date thereof and one (1) Business Day after the effectiveness of this
Agreement and (B) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change in any “Requirement of Law”, regardless of the date
enacted, adopted or issued; provided that, as to any Lender seeking
reimbursement or compensation hereunder with respect to either of clause (A) or
(B) immediately above, such Lender shall only be so reimbursed or compensated to
the extent that such Lender is then generally seeking similar reimbursement or
compensation in respect of credit transactions entered into on or after the date
hereof similar to the transactions contemplated hereby from borrowers similarly
situated to the Borrower to the extent such Act, requests, rules, guidelines or
directives are applicable thereto.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity requirements or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy and liquidity) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor setting forth in reasonable detail the calculations upon which
such Lender determined such amounts, the Borrower shall pay to such Lender
reasonably promptly after such submission such additional amount or amounts as
will compensate such Lender or such corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
six months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if within such
six-month period circumstances occur that give rise to such claim having a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect. The obligations of the Borrower pursuant to
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

25



--------------------------------------------------------------------------------

Section 2.13 Taxes. (a) All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
(i) net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document) and (ii) any U.S. Federal
withholding taxes imposed under FATCA (such excluded taxes being the “Excluded
Taxes”). If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such taxes are Non-Excluded Taxes, the
amounts so payable to the Administrative Agent or such Lender shall be increased
to the extent necessary to yield to the Administrative Agent or such Lender
(after payment of all Non-Excluded Taxes and Other Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
such additional amounts from the Borrower with respect to such Non- Excluded
Taxes pursuant to this paragraph, so long as such additional amounts payable by
the Borrower are not increased thereby.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof or such other evidence of payment as is
reasonably satisfactory to the Administrative Agent. If the Borrower fails to
pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other documentary evidence, the Borrower shall indemnify the Administrative
Agent and the Lenders for any incremental Non-Excluded Taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of U.S. Internal Revenue Service Form W-8BEN, Form W-8BEN-E or Form
W-8ECI, as applicable, or, in the case of a Non-U.S. Lender claiming exemption
from U.S. federal withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a statement substantially in
the form of Exhibit C and a Form W-8BEN or Form W8BEN-E, as applicable, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the

 

26



--------------------------------------------------------------------------------

case of any Participant, on or before the date such Participant purchases the
related participation). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

(f) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (f), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(g) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund, or credit in lieu of such refund, of
any Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.13, it shall pay over such refund or credit to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.13 with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund or credit), net of
all associated out-of-pocket expenses of the Administrative Agent or such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund or credit); provided, that the Borrower,
upon the request of the Administrative Agent or such Lender, shall repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund or credit to such Governmental Authority. This paragraph shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(i) For purposes of this Section 2.13, the term “applicable law” includes FATCA.

 

27



--------------------------------------------------------------------------------

Section 2.14 Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto (including as a result of the acceleration of the Loans) or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period or maturity date applicable thereto as a result of a request by
the Borrower pursuant to Section 2.16. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

Section 2.15 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.12 or 2.13(a)
with respect to such Lender, it will use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event with the object of avoiding the consequences of
such event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.12 or 2.13(a).

Section 2.16 Replacement of Lenders. If (i) any Lender requests compensation
under Section 2.12, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.13(a), (iii) any Lender fails to give consent to any
amendment, waiver or modification requiring the consent of all Lenders or all
affected Lenders and as to which Lenders constituting the Required Lenders have
so consented, (iv) any Lender becomes a Non-Committing Lender, or (v) any Lender
becomes a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender, but without any requirement of the consent
of such Lender, and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.6), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) with
respect to any replacement Lender, the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.13(a), such
assignment will result in a reduction in such compensation or payments and
(iv) in the case of an assignment resulting from a Non-Committing Lender
pursuant to Section 2.17, so long as such Non-Committing Lender’s outstanding
Obligations are fully repaid as set forth in clause (ii) above in connection

 

28



--------------------------------------------------------------------------------

therewith, such Non-Committing Lender may be replaced on a non pro rata basis
with Lenders (either new or existing Lenders) assuming all or any portion of the
outstanding Loans of such Non-Committing Lender being so replaced, provided that
after giving effect to any such assignment, in no event shall the principal
amount of the aggregate outstanding Loans owing to all Lenders be greater than
the principal amount of the outstanding Loans owing to all Lenders immediately
prior to giving effect thereto. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

Section 2.17 Recommitment.

(a) The Borrower may, by written notice to the Administrative Agent in the form
of Exhibit D (a “Recommitment Request”) given no later than the 90th day prior
to the Maturity Date, request that the Lenders, in their sole and absolute
discretion, recommit to maintain their Loan outstanding for one additional term
of not more than 364-days after the Maturity Date (as specified by the Borrower
in such notice), provided that the extension shall be subject to the following:
(i) no Default or Event of Default shall have occurred and be continuing, and
(ii) the representations and warranties made by the Borrower in this Agreement
shall be true and correct in all material respects (except to the extent such
representation and warranty relates solely to an earlier date, if which case the
representation and warranty shall have been true and correct in all material
respects as of such earlier date). Such recommitment, if approved in accordance
herewith, shall only become effective on the Maturity Date with respect to each
such Lender that consents thereto by written notice in the form of Exhibit E (a
“Recommitment Notice”) to the Administrative Agent given no later than 30 days
after the applicable Recommitment Request is given by the Borrower (or such
later date as the Borrower shall specify in such Recommitment Request) (the
“Recommitment Request Response Date”) (each Lender giving a Recommitment Notice
being referred to herein as a “Recommitting Lender” and each Lender other than a
Recommitting Lender being referred to herein as a “Non-Committing Lender”),
provided that (i) such recommitment shall only be effective if Lenders holding
more than 50% of the aggregate principal amount of the outstanding Loans as of
the date of the Recommitment Request agree to become Recommitting Lenders,
(ii) any Lender that fails to submit a Recommitment Notice on or before the
applicable Recommitment Request Response Date shall be deemed not to have
consented to such recommitment and shall constitute a Non-Committing Lender, and
(iii) subject to clause (b) below, not later than 10 days prior to the Maturity
Date (prior to giving effect to such requested extension thereof), the Borrower
shall have the right to replace any Non-Committing Lender pursuant to
Section 2.16. No Lender shall have any obligation to consent to any such
recommitment. The Administrative Agent shall notify each Lender of the receipt
of a Recommitment Request promptly after receipt thereof. The Administrative
Agent shall notify the Borrower and the Lenders no later than five days after
the applicable Recommitment Request Response Date whether the Administrative
Agent has received Recommitment Notices from Lenders holding more than 50% of
the outstanding Loans on the date of the applicable Recommitment Request.

(b) Any outstanding Loans (to the extent not assigned to and assumed by a
replacement Recommitting Lender as set forth in Section 2.16 and below) owing to
any Non-Committing Lender shall be due and payable on the Maturity Date. In
accordance with Section 2.5(a), on the Maturity Date, the Borrower shall pay to
the Administrative Agent, for the account of each Non-Committing Lender, an
amount equal to such Non-Committing Lender’s Loans, together with accrued but
unpaid interest and fees thereon and all other amounts then payable hereunder to
such Non-Committing Lender. If, however, on or before the date which is 10 days
prior to the Maturity Date, the Borrower obtains a replacement Lender pursuant
to Section 2.16 for any such Non-Committing Lender and such replacement Lender
agrees to the recommitment through the new Maturity Date, then such replacement
Lender shall for all purposes of this Section 2.17 and this Agreement be deemed
to be a Recommitting Lender, and the Loans of such replacement Lender shall be
deemed recommitted to, effective as of the Maturity Date, for such extended
term.

 

29



--------------------------------------------------------------------------------

Section 2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3;

(b) the Commitment of each Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.1); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification specifically requiring the consent of such Lender or each Lender
directly affected thereby (as set forth in the proviso to Section 10.1); and

(c) no such failure by a Defaulting Lender to make any Loan hereunder shall
relieve, diminish or otherwise affect any other Lender’s obligation to fund its
Applicable Percentage hereunder.

SECTION 3.

[RESERVED]

SECTION 4.

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

Section 4.1 Financial Condition. (i) The audited consolidated balance sheet of
the Borrower as at December 31, 2018, and the related consolidated statements of
income and cash flows for the fiscal year then ended, reported on by and
accompanied by an unqualified report from Deloitte & Touche LLP, present fairly
the consolidated financial condition of the Borrower as of such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended and (ii) the unaudited consolidated balance sheet of the
Borrower as at September 30, 2019 and the related consolidated statements of
income and cash flows for the fiscal quarter then ended, present fairly the
consolidated financial condition of the Borrower as of such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal quarter then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP (as then
in effect) (other than with respect to the absence of footnotes and subject to
normal year-end adjustments) applied consistently throughout the periods
involved (except as agreed by the Administrative Agent and the Required Lenders
or as approved by the aforementioned firm of accountants and disclosed therein).
As of the Closing Date, except as set forth on Schedule 4.1 and/or as disclosed
in the SEC public filings of the Borrower and/or its Subsidiaries prior to the
date hereof, neither the Borrower nor any Significant Subsidiary has any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the
financial statements referred to above in this paragraph.

 

30



--------------------------------------------------------------------------------

Section 4.2 No Change. As of the Closing Date, except as set forth on Schedule
4.2 and/or as disclosed in the Disclosure Materials, since December 31, 2018,
there has been no development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

Section 4.3 Existence. The Borrower and each Significant Subsidiary (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its material properties, to lease the material
properties it operates as lessee and to conduct the business in which it is
currently engaged and (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except to the extent that the failure to be so
qualified or in good standing could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Borrower is not an EEA Financial
Institution.

Section 4.4 Power; Authorization; Enforceable Obligations. The Borrower has the
corporate power and authority to make, deliver and perform the Loan Documents to
which it is a party and to obtain extensions of credit hereunder. The Borrower
has taken all necessary organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with (a) any extension of credit hereunder when made (except, in
each case, for consents, authorizations, filings, notices or other acts required
with respect to such extension of credit that have been obtained or made and are
in full force and effect at the time of such extension of credit) or (b) the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents. Each Loan Document has been duly executed and
delivered on behalf of the Borrower. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

Section 4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof will not (a) conflict with or violate any (i) Requirement
of Law applicable to the Borrower or (ii) Contractual Obligation of the Borrower
or any Significant Subsidiary (except in the case of this clause (a) to the
extent any such violations could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect) and (b) result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation.

Section 4.6 Litigation. As of the Closing Date, (a) except as disclosed in the
SEC public filings of the Borrower or its subsidiaries prior to the date hereof,
no material litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or any Significant Subsidiary or against
any of their respective properties or revenues that could reasonably be expected
to have a Material Adverse Effect and (b) no material litigation, investigation
or proceeding of or before any arbitrator or Governmental Authority is pending
or, to the knowledge of the Borrower, threatened by or against the Borrower or
any Significant Subsidiary with respect to any of the Loan Documents or any of
the transactions contemplated hereby or thereby.

 

31



--------------------------------------------------------------------------------

Section 4.7 Taxes. Each of the Borrower and each Significant Subsidiary has
filed or caused to be filed all Federal, state and other material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any assessments made against it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than (i) where failure to file such returns or
pay, discharge or otherwise satisfy such taxes, fees or other charges could not,
in the aggregate, reasonably be expected to result in a Material Adverse Effect
and (ii) any taxes, fees or other charges the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or such Significant Subsidiary).

Section 4.8 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the Board as now and from time to time
hereafter in effect for any purpose that violates the provisions of the
Regulations of the Board or (b) for any purpose that violates the provisions of
the Regulations of the Board.

Section 4.9 ERISA. Except as could not reasonably be expected to have a Material
Adverse Effect, (i) no ERISA Event has occurred and (ii) each Plan is in
compliance with the applicable provisions of ERISA, the Code and other federal
or state laws.

Section 4.10 Approvals, Authorization, Notice. No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
other regulatory body is required for the due execution, delivery and
performance by the Borrower of this Agreement, except for any authorization,
order, approval, notice, filing or other action (i) that is not yet required to
be obtained, made or taken or (ii) that has duly been obtained, made or taken
and is (x) in full force and effect and (y) sufficient for the purposes hereof,
or except where the failure to satisfy any of the foregoing could not reasonably
be expected to have a Material Adverse Effect.

Section 4.11 Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. The
Borrower is not subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

Section 4.12 Use of Proceeds. Subject to Sections 4.8 and 7.6, the proceeds of
the Loans shall be used for general corporate purposes of the Borrower and its
Subsidiaries, including, without limitation, to repay outstanding Indebtedness
under the Existing 364-Day Term Loan Agreement.

Section 4.13 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure, in its
reasonable judgment, compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents (in their capacities as
such) with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and, to the Borrower’s knowledge, each of the foregoing’s
respective officers, employees, directors and agents (in each case, in their
respective capacities as such) are in compliance with Anti-Corruption Laws and
applicable Sanctions and are not knowingly engaged in any activity that would
reasonably be expected to result in Borrower being designated as a Sanctioned
Person. None of (a) the Borrower, any Subsidiary or, to the Borrower’s
knowledge, any of the foregoing’s respective directors, officers or employees
(in their capacities as such), or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary (in their capacities as such) that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No borrowing hereunder, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

 

32



--------------------------------------------------------------------------------

Section 4.14 Beneficial Ownership Certification. As of the Closing Date, the
information included in the Beneficial Ownership Certification provided on or
prior to the Closing Date to any Lender in connection with this Agreement, if
any, is true and correct in all respects.

SECTION 5.

CONDITIONS PRECEDENT

Section 5.1 Conditions to Initial Loans. The agreement of each Lender to make
the Initial Loans requested to be made by it is subject to the satisfaction,
prior to or concurrently with the making of such Initial Loan on the Closing
Date, of the following conditions precedent:

(a) 364-Day Term Loan Agreement. The Administrative Agent shall have received
(i) this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Person listed on Schedule 1.1 and (ii) a Note for each Lender
that has requested one, executed and delivered by the Borrower.

(b) Financial Statements. The Borrower shall have delivered or made available
(including by electronic communication regarding public filings thereof in
accordance with the penultimate paragraph of Section 10.2) audited consolidated
financial statements of the Borrower for the 2016, 2017 and 2018 fiscal years.

(c) Refinancing. All outstanding Indebtedness and other obligations under the
Existing 364-Day Term Loan Agreement shall have been, or shall substantially
simultaneously be, paid off in full and all commitments thereunder terminated.

(d) Fees. The Lenders and the Administrative Agent shall have received all fees
agreed to be paid on the Closing Date, and all reasonable out-of-pocket expenses
agreed to be paid for which invoices have been presented (including the
reasonable out-of-pocket fees and expenses of a single legal counsel for the
Agents and the Lenders, collectively), reasonably in advance of the Closing
Date.

(e) Closing Certificate; Certified Articles of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
the Borrower, dated the Closing Date, substantially in the form of Exhibit A,
with appropriate insertions and attachments, including the articles of
incorporation of the Borrower certified by the relevant authority of the
jurisdiction of organization of the Borrower, and (ii) a good standing
certificate for the Borrower from its jurisdiction of organization.

(f) Anti-Terrorism Compliance. (i) At least two Business Days before the Closing
Date each Lender shall have received all documents and other information
reasonably requested by it that is required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and (ii) to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
days prior to the Closing Date each Lender shall have received a Beneficial
Ownership Certification in relation to the Borrower.

(g) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Jones Day, special New York counsel to the Borrower;
and

(ii) the legal opinion of Scott M. Wilensky, general counsel of Xcel Energy Inc.

 

33



--------------------------------------------------------------------------------

Each such legal opinion shall cover such matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require.

Section 5.2 Conditions to All Loans. The agreement of each Lender to make any
Loans (but for clarity sake, not any conversion or continuation) requested to be
made by it on any date is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by the Borrower in or pursuant to the Loan Documents (other than the
representations and warranties contained in Sections 4.2 and 4.6, which
representations and warranties need only be true and correct on and as of the
Closing Date) shall be true and correct in all material respects on and as of
such date as if made on and as of such date, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects as of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Notice of Borrowing. The Administrative Agent shall have received a notice
of borrowing with respect to the requested Loans in accordance with, and prior
to the deadline set forth in, Section 2.2.

The borrowing (but for clarity sake, not any conversion or continuation) by the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied; it being agreed that the
inability of the Borrower and/or any of its Subsidiaries to issue commercial
paper shall not be a consideration in determining whether the conditions in this
Section 5.2 have been satisfied.

SECTION 6.

AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as Commitments remain in effect or any
Loan or other amount is owing to any Lender or the Administrative Agent
hereunder:

Section 6.1 Financial Statements. The Borrower shall furnish to the
Administrative Agent (which shall in turn furnish to the Lenders):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as of the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Deloitte &
Touche LLP or other independent certified public accountants of nationally
recognized standing; and

 

34



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

All such financial statements shall present fairly, in all material respects,
the financial position of the Borrower and its Subsidiaries and shall be
prepared in reasonable detail and in accordance with GAAP applied (except as
(i) otherwise provided herein, (ii) approved by such accountants or officer, as
the case may be, and disclosed in reasonable detail therein or (iii) in the case
of interim financial statements, the absence of footnotes and normal year-end
adjustments) consistently throughout the periods reflected therein and with
prior periods.

Section 6.2 Certificates; Other Information. The Borrower shall furnish to the
Administrative Agent (which shall in turn furnish to the Lenders, or, in the
case of clause (c), to the relevant Lender):

(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, during such period the Borrower
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default (which has not been previously disclosed to the Administrative
Agent pursuant to this Section) except as specified in such certificate and
(ii) a compliance certificate containing all information and calculations
necessary for determining compliance by the Borrower with the provisions of
Section 7.1 of this Agreement as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be;

(b) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all reports on Forms 10-K, 10-Q and 8-K that the Borrower files
with the SEC;

(c) promptly, any change in the information provided in the Beneficial Ownership
Certification, if any, that would result in a change to the list of beneficial
owners identified parts (c) or (d) of such certification; and

(d) promptly, such additional financial and other information as any Lender may
from time to time reasonably request through the Administrative Agent.

Section 6.3 Payment of Obligations and Taxes. The Borrower shall and shall cause
each of its Significant Subsidiaries to pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all of
its obligations (including, without limitation, obligations with respect to
material taxes) of whatever nature, except that neither the Borrower nor any
Subsidiary shall be required to pay, discharge or otherwise satisfy any such
obligation or taxes (i) whose amount, applicability or validity is being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary has provided adequate reserves in accordance with GAAP or
(ii) where failure to pay, discharge or otherwise satisfy such obligation could
not, in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

 

35



--------------------------------------------------------------------------------

Section 6.4 Maintenance of Existence; Compliance. The Borrower shall and shall
cause each of its Significant Subsidiaries:

(a) to preserve, renew and keep in full force and effect its organizational
existence, except as otherwise permitted by Section 7.3 or 7.4;

(b) to take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except
(i) as otherwise permitted by Section 7.3 or (ii) to the extent that failure to
do so could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect; and

(c) to comply with all Requirements of Law, except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 6.5 Maintenance of Property; Insurance. The Borrower shall and shall
cause each of its Significant Subsidiaries to (a) keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and except where the failure to do so could not, in the aggregate,
reasonably be expected to result in a Material Adverse Effect, and (b) maintain
with financially sound and reputable insurance companies insurance on its
property in at least such amounts (subject to deductibles and self-retention
limits) and against at least such risks as are usually insured against in the
same general area by companies engaged in the same or a similar business.

Section 6.6 Inspection of Property; Books and Records; Discussions. The Borrower
shall and shall cause each of its Significant Subsidiaries to (a) keep proper
books of records and account in which full, true and correct (in all material
respects when taken as a whole) entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities and (b) from time to time, but not to exceed once
in any twelve month period, during normal business hours and on reasonable prior
notice, permit representatives of any Lender to visit and inspect any of its
properties (subject to such physical security requirements as the Borrower or
the applicable Significant Subsidiary may require) and examine and make
abstracts from any of its books and records (except to the extent that such
access is restricted by law or by a bona fide non-disclosure agreement not
entered into for the purpose of evading the requirements of this Section 6.6)
and to discuss the business, operations, properties and financial and other
condition of the Borrower and the Significant Subsidiaries with officers and
employees of the Borrower and the Significant Subsidiaries and with their
independent certified public accountants; provided, however, that during the
occurrence and continuance of an Event of Default, the Borrower shall and shall
cause each of its Significant Subsidiaries to permit representatives of any
Lender to engage in the activities permitted in clause (b), above at any
reasonable time and as often as may reasonably be desired.

Section 6.7 Notices. Promptly after any Responsible Officer of the Borrower with
responsibility for the matter in question becomes aware thereof, the Borrower
shall give notice to the Administrative Agent (which shall in turn furnish such
notice to the Lenders) of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of the
Borrower or any Significant Subsidiary or (ii) litigation, investigation or
proceeding that may exist at any time between the Borrower or any Significant
Subsidiary, on the one hand, and any Governmental Authority, on the other hand,
that in either case, if not cured could reasonably be expected to have a
Material Adverse Effect;

(c) (i) the occurrence of any Reportable Event with respect to any Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan or any withdrawal from, or the termination or
Insolvency of, any Multiemployer Plan or (ii) the institution of

 

36



--------------------------------------------------------------------------------

proceedings or the taking of any other action by the PBGC or the Borrower or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination or Insolvency of, any Plan, which in any
case under clause (i) or (ii) could reasonably be expected to have a Material
Adverse Effect;

(d) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect; and

(e) the occurrence of any change in the information provided in the Beneficial
Ownership Certification delivered to such Lender, if any, that would result in a
change to the list of beneficial owners identified in such certification.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or such Significant Subsidiary
proposes to take with respect thereto.

Section 6.8 Ownership of Significant Subsidiaries. The Borrower shall at all
times, directly or indirectly own, beneficially and of record, (a) except as
permitted by Section 6.10, 7.3 or 7.4, 100% of each class of issued and
outstanding common stock of each Significant Subsidiary and (b) 100% of each
class of issued and outstanding common stock of each 15% Subsidiary.

Section 6.9 Scope of Business. The Borrower shall, and shall cause each
Significant Subsidiary to, engage primarily in energy-related businesses.

Section 6.10 Significant Subsidiaries. So long as no Default or Event of Default
then exists or arises as a result thereof, the Borrower may from time to time by
written notice delivered to the Administrative Agent:

(a) designate any Subsidiary as a Significant Subsidiary; and

(b) with respect to any Designated Significant Subsidiary, revoke its
designation as a Significant Subsidiary; provided that the assets of such
Designated Significant Subsidiary could have been disposed of pursuant to the
provisions of Section 7.4 if such transaction were treated as a Disposition of
the assets of such Designated Significant Subsidiary.

Section 6.11 Compliance with Certain Laws. The Borrower will maintain in effect
and enforce policies and procedures designed to ensure, in its reasonable
business judgment, compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents (in their capacities as
such) with Anti-Corruption Laws and applicable Sanctions.

SECTION 7.

NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder:

Section 7.1 Ratio of Funded Debt to Total Capital. The Borrower shall not permit
the ratio of Funded Debt of the Borrower and its Subsidiaries on a consolidated
basis to Total Capital as at the last day of any fiscal quarter of the Borrower
to exceed 0.65 to 1.00.

 

37



--------------------------------------------------------------------------------

Section 7.2 Liens. The Borrower shall not, and shall not permit any of its
Significant Subsidiaries to, directly or indirectly, create, incur, assume or
suffer to exist any Lien upon any of its property, whether now owned or
hereafter acquired, except for Permitted Liens.

Section 7.3 Fundamental Changes. The Borrower shall not, and shall not permit
any of its Significant Subsidiaries to, directly or indirectly, merge or
consolidate with any Person, except that, if after giving effect thereto no
Default or Event of Default would exist, this Section 7.3 shall not apply to
(a) any merger or consolidation of the Borrower with any one or more Persons
(including any Subsidiary), so long as the successor entity (if other than the
Borrower) (i) is a Person organized and duly existing under the law of any state
of the United States and (ii) assumes, in form reasonably satisfactory to the
Administrative Agent, all of the obligations of the Borrower under this
Agreement, (b) any merger or consolidation of a Significant Subsidiary with
another Subsidiary, provided that the continuing Person shall be a Significant
Subsidiary, and (c) any merger or consolidation of a Significant Subsidiary
(other than a 15% Subsidiary) with another Person if after giving effect thereto
the survivor is no longer a Significant Subsidiary and the assets of such
Significant Subsidiary could have been Disposed of pursuant to the provisions of
Section 7.4 if such transaction were treated as a Disposition of the assets of
such Significant Subsidiary. In the event of any merger or consolidation of or
by the Borrower in which the Borrower is not the surviving entity, the surviving
entity of such merger or consolidation shall deliver to the Administrative Agent
for the benefit of the Lenders all information and documentation reasonably
necessary to comply with the identification requirements of the Patriot Act and
the Beneficial Ownership Regulation.

Section 7.4 Disposition of Property. The Borrower shall not, directly or
indirectly, Dispose of, in one transaction or a series of transactions, all or
substantially all of its business or property, whether now owned or hereafter
acquired. For the avoidance of doubt, it is understood and agreed that (i) this
Section 7.4 shall not relieve the Borrower from complying with Section 6.8(b)
and (ii) dispositions by any Existing Utility Subsidiary of its transmission
assets permitted pursuant to the Subsidiary Credit Agreements shall not
constitute a disposition of all or substantially all of the assets of the
Borrower.

Section 7.5 Clauses Restricting Subsidiary Distributions. The Borrower shall
not, and shall not permit any of its Significant Subsidiaries to, directly or
indirectly, enter into or suffer to exist or become effective (including by way
of amendment, supplement or other modification of an agreement existing on the
Closing Date) any consensual encumbrance or restriction on the ability of any
Significant Subsidiary of the Borrower to make payments, directly or indirectly,
to its shareholders by way of dividends, repayment of loans or intercompany
charges, or other returns on investments that is more restrictive than any such
encumbrance or restriction applicable to such Significant Subsidiary on the
Closing Date; provided that this Section 7.5 shall not apply to (a) limitations
or restrictions imposed by law or in regulatory proceedings or (b) financial
covenants contained in any agreement or indenture requiring compliance with
financial tests or ratios, so long as such financial covenants could not
reasonably be expected to impair the Borrower’s ability to repay the Obligations
as and when due.

Section 7.6 Use of Proceeds. The proceeds of the Loans shall be used for general
corporate purposes of the Borrower and its Subsidiaries, including, without
limitation, to repay outstanding Indebtedness under the Existing 364-Day Term
Loan Agreement; provided, however, that no part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of Regulations T, U and X of the Board. The Borrower shall not
use, and shall procure that its Subsidiaries and, to its knowledge, its or their
respective directors, officers, employees and agents (in each case, in its
respective capacity as such) shall not use, the proceeds of any borrowing (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, in either case, in violation of
law or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

38



--------------------------------------------------------------------------------

SECTION 8.

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made; or

(c) the Borrower shall default in the observance or performance of any agreement
contained in Section 6.4(a) (with respect to the Borrower only), Section 6.7(a)
or Section 7 of this Agreement; or

(d) the Borrower shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice thereof to the Borrower
from the Administrative Agent or the Required Lenders; or

(e) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (e) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) Indebtedness that
becomes due as a result of (A) the Borrower or any Significant Subsidiary
effecting an optional redemption, voluntary prepayment, voluntary defeasance or
voluntary repurchase of such Indebtedness or (B) a similar event or condition
occurring at the election of the Borrower or any Significant Subsidiary,
(iii) Swap Agreements and Commodity Swap Agreements that are cancelled or
terminated at the option of either party thereto, other than as a result of a
default, event of default or early termination event or (iv) Material
Indebtedness of NSPC-W so long as its assets do not equal or exceed 15% of the
consolidated total assets of the Borrower and its Subsidiaries; or

(f) (i) the Borrower or any Significant Subsidiary (provided that for purposes
of determining Significant Subsidiary under this Event of Default, NSPC-W shall
not be deemed a Significant Subsidiary so long as its assets do not equal or
exceed 15% of the consolidated total assets of the Borrower and its
Subsidiaries) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any Significant Subsidiary
shall make a general assignment for the benefit of its creditors; or

 

39



--------------------------------------------------------------------------------

(ii) there shall be commenced against the Borrower or any Significant Subsidiary
any case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against the Borrower or any Significant
Subsidiary any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any Significant Subsidiary shall take any formal corporate action to effect, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any
Significant Subsidiary shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(g) an ERISA Event that could reasonably be expected to have a Material Adverse
Effect shall occur; or

(h) one or more monetary judgments or decrees shall be entered against the
Borrower or any Significant Subsidiary (provided that for purposes of
determining Significant Subsidiary under this Event of Default, NSPC-W shall not
be deemed a Significant Subsidiary so long as its assets do not equal or exceed
15% of the consolidated total assets of the Borrower and its Subsidiaries) in an
amount (to be calculated net of amounts (y) paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage and/or
(z) for which the Borrower maintains or has established reserves as set forth
below) of $75,000,000 or more, and such judgments or decrees shall not have been
satisfied (or solely to the extent not yet due, reserves in conformity with GAAP
have been provided on the books of the Borrower or such Significant Subsidiary
in respect of such judgments or decrees), vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or

(i) a Change in Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Borrower or any 15% Subsidiary,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable. Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.

 

40



--------------------------------------------------------------------------------

SECTION 9.

THE AGENTS

Section 9.1 Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

Section 9.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.

Section 9.3 Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.
Neither any Agent nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates shall, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as an Agent or any of its Affiliates in any capacity.

Section 9.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note had been assigned in accordance with the provisions of Section 10.6 hereof.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

41



--------------------------------------------------------------------------------

Section 9.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

Section 9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of the Borrower or any affiliate of
the Borrower, shall be deemed to constitute any representation or warranty by
any Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its affiliates. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower or any affiliate of the Borrower that may come
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

Section 9.7 Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective pro rata shares of the Commitments and Loans outstanding on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such pro rata shares immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

 

42



--------------------------------------------------------------------------------

Section 9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with the Borrower as though such Agent were not an Agent. With respect to its
Loans made or renewed by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.

Section 9.9 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

SECTION 10.

MISCELLANEOUS

Section 10.1 Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. Subject
to Section 2.10(b), the Required Lenders and the Borrower may, or, with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Borrower hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Required
Lenders)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Commitment, in each case
without the written consent of each Lender directly affected thereby;
(ii) modify or amend this Section 10.1 without the written consent of all
Lenders; (iii) modify the definition of Required Lenders or consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents not otherwise permitted
hereunder or thereunder, in each case without the written consent of all
Lenders; (iv) amend, modify or waive any provision of Section 2.11(a) or
Section 2.11(b) without the written consent of each Lender directly affected
thereby, (v) amend, modify or waive any provision of Section 9 or any other
provision hereof relating to the rights or duties of

 

43



--------------------------------------------------------------------------------

the Administrative Agent, without the written consent of the Administrative
Agent; (vi) [reserved], or (vii) amend, modify or waive any provision of
Section 2.18 without the written consent of the Administrative Agent and each
Lender. Notwithstanding anything contained in this Section 10.1, the Maturity
Date with respect to any Lender may not be extended with respect to such Lender
without its written consent. Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Administrative Agent and all future holders
of the Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver, except to the extent expressly provided therein, shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Notwithstanding the foregoing, the Administrative Agent may waive
payment of the fee required by Section 10.6(b)(ii)(B) without obtaining the
consent of any other party to this Agreement.

Section 10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
electronic transmission or telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

Borrower:

  

414 Nicollet Mall

Minneapolis, MN 55401

Attention: Treasurer

Telecopy: 612-215-5311

Telephone: 612-215-4627

Email: sarah.soong@xcelenergy.com

Administrative Agent:

  

Canadian Imperial Bank of Commerce, New York Branch

300 Madison Ave

New York, NY 10017

C/O Leanne Third

595 Bay Street, 5th Floor

Toronto, Ontario

Canada

Telephone: 416-780-5094

Fax: 416-956-3830

Email: Leanne.Third@CIBC.com

; provided that any notice, request or demand to or upon the Administrative
Agent or the Lenders shall not be effective until received; provided further, if
any notice or other communication is received by the recipient after its normal
business hours, such notice or other communication shall be deemed received upon
the opening of the next Business Day.

Unless and until the Administrative Agent is notified in writing by the Borrower
to the contrary, the Borrower hereby authorizes the Administrative Agent to rely
on any notices in respect of the making, conversion or continuation of Loans and
the Types of Loans and the Interest Periods applicable to Eurodollar Loans given
by any Responsible Officer or any designee of a Responsible Officer of which the
Administrative Agent is notified in writing. Notices by the Borrower in respect
of the making, extension, conversion or continuation of Loans and the Types of
Loans and the Interest Periods applicable to

 

44



--------------------------------------------------------------------------------

Eurodollar Loans may be given telephonically, and the Borrower agrees that the
Administrative Agent may rely on any such notices made by any person or persons
which the Administrative Agent in good faith believes to be acting on behalf of
the Borrower. The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation of any telephonic notice, if such confirmation is
requested by the Administrative Agent. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Section 2 unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Information required to be delivered pursuant to Sections 6.1 and 6.2(b) shall
be deemed to have been delivered on the date on which the Borrower provides
notice to the Administrative Agent (which notice the Administrative Agent shall
promptly provide to the Lenders) that such information has been posted on the
SEC website on the Internet at sec.gov/edaux/searches.htm, on the Borrower’s
IntraLinks site at intralinks.com or at another website identified in such
notice and accessible by the Lenders without charge.

Section 10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Section 10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

Section 10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses; provided, however, the Borrower shall only be liable for the
fees and expenses of one counsel for the Arranger Parties, the Administrative
Agent and the Lenders, collectively, from time to time, in connection with the
preparation, execution, delivery and administration of this Agreement and the
other Loan Documents, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Closing Date (in the case of amounts to
be paid on the Closing Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse each Lender and the Administrative Agent
for all its reasonable costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the reasonable fees and
disbursements of counsel (including the allocated fees and expenses of in-house
counsel) to each Lender and of counsel to the Administrative Agent and (c) to
pay, indemnify, and hold each Lender, the Arranger Party and the Administrative
Agent and their respective officers, directors, employees, affiliates, agents
and controlling persons (each, an “Indemnitee”) harmless from and against

 

45



--------------------------------------------------------------------------------

any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower or any of its
Subsidiaries or any of their properties and the reasonable fees and expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against the Borrower under any Loan Document (all the foregoing in
this clause (c), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final, non-appealable judgment of a court of competent jurisdiction to
arise from (i) the willful misconduct, bad faith or gross negligence of such
Indemnitee, (ii) a material breach by such Indemnitee of its obligations
hereunder or under the other Loan Documents or (iii) claims of one or more
Indemnitees against another Indemnitee (other than claims against the
Administrative Agent or the Arranger Parties in their capacities as such) and
not involving any act or omission of the Borrower or its Subsidiaries or any of
their Affiliates (or such person’s officers, directors, employees, advisors,
agents or representatives). Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery that arise as a result of such Indemnitee’s status as a Lender or the
Administrative Agent, or an officer, director, employee, affiliate, agent or
controlling person thereof, with respect to all claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee, except to the extent that such
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses are found by a final non-appealable judgment of a court of competent
jurisdiction to arise from the willful misconduct, bad faith or gross negligence
of such Indemnitee. All amounts due under this Section 10.5 shall be payable not
later than 10 days after written demand therefor, and such demand shall set
forth in reasonable detail the basis for and calculation of any such amounts
claimed as owing by the Borrower. Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to the Borrower at the address of the
Borrower set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive repayment of the Loans
and all other amounts payable hereunder and the termination of this Agreement.
This Section 10.5 shall not apply with respect to Taxes other than Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

Section 10.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) except as otherwise permitted in Section 7.3, the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. For the avoidance of doubt,
assignments to (x) natural persons (or holding companies, investment vehicles or
trusts for, or owned and operated for the primary benefit of natural persons),
(y) a Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof or shall not be permitted or (z) a Sanctioned Person
(together with the Borrower and its Subsidiaries and Affiliates, “Ineligible
Persons”) shall not be permitted.

 

46



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more financial institutions or other entities (each,
an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender or an affiliate of a Lender or, if an Event of Default has occurred and
is continuing, any other Person; and

(B) the Administrative Agent (such consent shall not be unreasonably withheld or
delayed).

(ii) Assignments shall be subject to the following additional conditions:

(A) no Lender may assign or otherwise transfer its rights or obligations
hereunder to the Borrower or its Affiliates;

(B) except in the case of an assignment to a Lender or an affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitments or Loans, the amount of the Commitments or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates, if any;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the Assignee, if it shall not then be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 10.5 in respect of the period that it was a Lender). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount and
stated interest of the Loans owing to, each Lender

 

47



--------------------------------------------------------------------------------

pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. The
Register is intended to cause the Loan or other obligation to be in registered
form within the meaning of Sections 163(f), 871(h)(2), and 881(c)(2) of the
Code, Sections 5f.103-1(c) and 1.871-14(c) of the United States Treasury
regulations, and proposed United States Treasury regulations Section 1.163-5(b)
(or, in each case, any amended or successor version).

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
other than Ineligible Persons (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of such Lender pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 to
the same extent, if any, as the Lender from which such Participant has acquired
its interest. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. In addition, any Participant shall not be entitled to the
benefits of Section 2.13 unless such Participant complies with Section 2.13(d).

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s

 

48



--------------------------------------------------------------------------------

interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
regulations and proposed United States Treasury regulations Section 1.163-5(b)
(or any amended or successor version). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register. The
Participant Register is intended to cause the Loan or other obligation to be in
registered form within the meaning of Sections 163(f), 871(h)(2), and 881(c)(2)
of the Code, Sections 5f.103-1(c) and 1.871-14(c) of the United States Treasury
regulations, and proposed United States Treasury regulations Section 1.163-5(b)
(or, in each case, any amended or successor version).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations to a
Federal Reserve Bank.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

Section 10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender, if any
Lender (a “Benefitted Lender”) shall, at any time after the Loans and other
amounts payable hereunder shall immediately become due and payable pursuant to
Section 8, receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, at any time after the Loans and other amounts
payable hereunder shall immediately become due and payable pursuant to
Section 8, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency or Affiliate thereof to or for the credit or the account of
the Borrower, as the case may be. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

49



--------------------------------------------------------------------------------

Section 10.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of an original executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

Section 10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 10.10 Integration. This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

Section 10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO THE VALIDITY,
INTERPRETATION, CONSTRUCTION, BREACH, ENFORCEMENT OR TERMINATION HEREOF, AND
WHETHER ARISING IN CONTRACT OR TORT OR OTHERWISE, SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 10.12 Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, City
of New York, Borough of Manhattan, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth or referenced in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) without limiting the Borrower’s obligations under Section 10.5(d), waives,
to the maximum extent not prohibited by law, any right it may have to claim or
recover, in any legal action or proceeding referred to in this Section or
otherwise, any special, exemplary, punitive or consequential damages.

 

50



--------------------------------------------------------------------------------

Section 10.13 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

Section 10.14 Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all information provided to it by or on behalf of
the Borrower, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement and to use such information solely in connection
with evaluating, administering, structuring and/or approving the credit facility
contemplated hereby; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any affiliate thereof, solely for
the purpose of evaluating, administering, structuring and/or approving the
credit facility contemplated hereby, (b) subject to an agreement to comply with
the provisions of this Section or provisions at least as restrictive as those in
this Section, to any actual or prospective Transferee or any direct or indirect
counterparty (or any professional advisor to such counterparty) to any Swap
Agreement with respect to this Agreement, the Loans or the Commitments, or to
any credit insurance provider in connection with insuring and/or approving the
credit facility contemplated hereby, (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, solely for the purpose of evaluating, administering, structuring
and/or approving the credit facility contemplated hereby, (d) upon the request
or demand of any Governmental Authority having regulatory or oversight
jurisdiction over the Administrative Agent and/or the Lenders, (e) in response
to any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law; provided that it agrees to use
commercially reasonable efforts (to the extent practicable or legally
permissible) to notify the Borrower reasonably in advance thereof to permit the
Borrower the opportunity to contest such disclosure, (f) if requested or
required to do so in connection with any litigation or similar proceeding;
provided that it agrees to use commercially reasonable efforts (to the extent
practicable or legally permissible) to (x) notify the Borrower reasonably in
advance thereof to permit the Borrower the opportunity to contest such
disclosure and (y) limit such disclosure to those matters so required to be
disclosed, (g) that has been publicly disclosed other than as a result of a
breach of this Section 10.14, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document,
(j) to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Loans and (k) with
the prior written consent of the Borrowers.

Section 10.15 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

Section 10.16 [Reserved.]

 

51



--------------------------------------------------------------------------------

Section 10.17 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

Section 10.18 No Fiduciary Duty. The Borrower agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Arranger Party and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Lenders, the Arranger Party and their respective
Affiliates and no such duty will be deemed to have arisen in connection with any
such transactions or communications. Each Agent, each Lender and their
Affiliates may have economic interests that conflict with those of the Credit
Parties, their stockholders and/or their Affiliates.

Section 10.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 10.20 [Reserved].

Section 10.21 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that at least one of the following
is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,

 

52



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

XCEL ENERGY INC., a Minnesota corporation, as Borrower By:   /s/ Sarah W. Soong
  Name: Sarah W. Soong   Title:   Vice President and Treasurer

Signature page to Xcel Energy Inc. 364-Day Term Loan Agreement



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, individually as Lender and
Administrative Agent

By:   /s/ Anju Abraham   Name:  Anju Abraham   Title:    Authorized Signatory

 

By:   /s/ Peter O’Neill   Name:  Peter O’Neill   Title:    Authorized Signatory

Signature page to Xcel Energy Inc. 364-Day Term Loan Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD, as a Lender By:   /s/ Edward Sacks Name:  Edward Sacks
Title:    Authorized Signatory

Signature page to Xcel Energy Inc. 364-Day Term Loan Agreement



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:   /s/ Betty Chang Name:  Betty Chang
Title:    Senior Vice President

Signature page to Xcel Energy Inc. 364-Day Term Loan Agreement